DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
The Examiner further acknowledges the following:
Claim 15 is withdrawn. 
Claims 1, 12-14, 16, 24 and 27 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 05/10/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Rejections - 35 USC § 112 (a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 
Claims 1, 12-14, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites A method for controlling nematodes wherein said method comprises preparing a nematicidal composition by cultivating a Pseudozyma aphidis microorganism under conditions such that the Pseudozyma aphidis microorganism produces a mannosylerythritol lipid (MEL) biosurfactant; cultivating a Starmerella bombicola microorganism under conditions such that the Starmerella bombicola microorganism produces a sophorolipid (SLP) biosurfactant; and mixing the cultivated Pseudozymna aphidis and MEL with the cultivated Starmerella bombicola and SLP, wherein said nematicidal composition comprises the Pseudozyma aphidis microorganism, the MEL, a broth in which the Pseudozyma aphidis microorganism was cultivated, as well as the Starmerella bombicola microorganism, the SLP, and a broth in which the Starmerella bombicola microorganism was cultivated, and wherein said method further comprises applying the nematicidal composition to nematodes and/or their environment. 
The claim recites “cultivating a Pseudozyma aphidis microorganism under conditions such that the Psuedomonas microorganisms produces a mannosylerythritol lipid MEL biosurfactant and “cultivating a Starmerella bombicola microorganism under conditions such that the Starmerella bombicola microorganism produces a sophorolipid 
Accordingly, the recitation of “under conditions such that” the Starmerella bombicola and the Pseudozyma aphidis are gown lacks written description support. 


Claim Rejections - 35 USC § 112 (b) Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 12-14, 16, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cultivating a Pseudozyma aphidis microorganism under conditions such that the Psuedomonas microorganisms produces a mannosylerythritol lipid MEL biosurfactant and “cultivating a Starmerella bombicola microorganism under conditions such that the Starmerella bombicola microorganism produces a sophorolipid biosurfactant” Here, it is unclear what conditions are necessary to satisfy the cultivation method of claim 1. The metes and bounds of claim 1 are indefinite because it is unclear 
Claim 24 recites the limitation "the broth" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim as there is no earlier recitation of “a broth”. It is suggested that Applicants can recite “a broth” which is more consistent with the claim language of claim 1 which also recites “a broth”. 
Claim 27 recites Meloidogyne icgonital, Belonolaimus longicaudataus, Heterodera glycines, Pratylenchus sp, Xiphineama sp., and Tylenchulus semipenetrans all in parenthesis. The parenthesis renders this claim indefinite because it is unclear if the claim requires the species (i.e. all those recited in the parenthesis) or if the claim is to the genus (e.g. root-knot nematode). It is suggested that Applicants should provide a claim to either the genus or the species, however the recitation of both as recited is unclear. 
Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619